Citation Nr: 1105127	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  07-27 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 
1979.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in April 2007, a statement of the case 
was issued in June 2007, and a substantive appeal was received in 
August 2007.   

The Board notes that the RO issued two rating decisions in which 
it addressed the issue of entitlement to service connection for a 
low back disability.  The first rating decision was issued in 
April 2006 and the second was dated February 2007.  The Veteran's 
April 2007 notice of disagreement referred to the second rating 
decision.  However, since it was received within one year of the 
first rating decision, the April 2006 rating decision had not 
become final.  The Board therefore finds that this appeal arises 
from the April 2006 rating decision.

The February 2007 rating decision also included a denial of 
service connection for sleep problems.  The Veteran has not 
appealed this issue.  Consequently, it is not before the Board.  


FINDING OF FACT

A low back disability was not manifested during the Veteran's 
active duty service or for many years after service, nor is it 
otherwise related to service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by the 
Veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. §§ 
1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter 
dated August 2005.  

The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection, no new disability rating or effective date 
for award of benefits will be assigned as the claim for service 
connection was denied.  Accordingly, any defect with respect to 
that aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Nonetheless, the 
Board notes that the RO sent the Veteran letter in March 2006 and 
July 2006 that fully complied with Dingess.  These notices were 
followed by readjudication as evidenced by the June 2007 
statement of the case.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, and afforded the appellant the opportunity 
to give testimony before the Board.  All known and available 
records relevant to the issue on appeal have been obtained and 
associated with the Veteran's claims file; and the appellant has 
not contended otherwise.  

The Board notes that the VA did not provide the Veteran with a VA 
examination for the purposes of determining the etiology of his 
low back disability.  In light of the holding in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Board feels that an 
examination is not required.

McLendon provides that in disability compensation (service 
connection) claims, VA must provide a medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease occurred 
in service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  The standards of McLendon 
are not met in this case as the evidence of records fails to 
suggest that a low back disability, first reported many years 
post service, had its onset in service or is otherwise related 
thereto.  As discussed below, the Board does not find the 
Veteran's assertions regarding inservice low back symptoms and a 
continuity of symptoms after service to be credible.

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  That an injury occurred in service 
alone is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veteran's 
who have served 90 days or more of active service during a war 
period or after December 31, 1946, certain chronic disabilities, 
such as arthritis, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In the Veteran's May 2006 statement, he contends that he was a 
hull maintenance technician; and that in November 1978, he was on 
work detail loading and unloading propane and oxygen tanks 
weighing 50 to 100 pounds.  He reports that he went to sick bay 
and underwent x-rays of his low back; but that they did not show 
abnormalities.  He stated that he got out of the military feeling 
okay; but that his back began to hurt once he got out of service.  
When he sought treatment for it, doctors could not find anything 
wrong with it.  Even as late as 2005, doctors couldn't find 
anything wrong.  The Veteran's current complaint is of pain.  He 
stated that sometime he cannot get out of bed; and that he can't 
stand or sit for too long.  He admitted that he did not seek 
treatment while in the Navy Reserves because it was only once per 
month; and if his back was hurting he would just stay home.  He 
also stated that he had forgotten that he hurt his back in the 
Navy.

The service treatment records fail to show any finding attributed 
to a low back injury.  The Veteran underwent a separation 
examination in July 1979.  His spine was clinically evaluated as 
normal.  He also completed a Report of Medical History in 
conjunction with the July 1979 examination.  He specifically 
denied recurrent back pain, arthritis, broken bones, and bone, 
joint, or other deformities.  He completed similar Reports of 
Medical History in September 1982, July 1983, September 1984, and 
April 1987.  Examinations in September 1982, July 1983 and 
September 1984 also showed the Veteran's spine to be clinically 
normal.  

Post service treatment records dated March 1982 to August 1988 
reflect extensive treatment for testicular masses.  They also 
reflect various other complaints.  However, there are no 
complaints of back pain during this time.  

An undated treatment report reflects that the patient was working 
for the post office on a machine that requires a pulling motion 
from the mid-back.  He experienced severe pain while having 
breakfast.  He was diagnosed with a right thoracic paraspinal 
muscle strain.  The Board notes that the patient's age is listed 
as 33 years old.  The Veteran's DD 214 states that the Veteran 
was born in 1956.  This would mean that the treatment report was 
from approximately 1989 (ten years after service).  

The first clear evidence of a back disability is the Veteran's 
July 2005 claim for service connection.  The Veteran sought 
treatment for low back pain in December 2005.  He underwent an 
MRI which revealed mild degenerative disc disease at L1-L2, L3-
L4, and L4-L5.  He also had moderate to severe degenerative disc 
disease at L5-S1 resulting in left greater than right L5 
foraminal stenosis.  Lastly, he had a mild facet hypertrophy at 
L3-L4, L4-L5, and L5-S1 without subluxation.  A January 2006 
treatment report shows that the Veteran reported that he 
originally hurt his back in the Navy and that he has had multiple 
exacerbations over the years.  

The Veteran submitted an April 2006 statement from his supervisor 
at work.  The supervisor (M.J.) stated that the Veteran has had 
intermittent problems performing his regular duties; and that he 
missed several days of work in the past year as a result of back 
problems.  

Private treatment reports from Dr. P.T.M. reflect treatment for 
sleep problems, and are immaterial with regards to the Veteran's 
back disability.  

In his April 2007 notice of disagreement, he simply stated that 
as a welder in service, he had to work in various positions and 
squeeze into tight spots.  He also stated that he had to push, 
pull, and drag his welder's equipment into tight spaces in order 
to do his job.  The Board finds the Veteran credible insofar as 
his description of his duties in service.  However, the Board 
finds that his contentions of low back symptoms/injury during 
service and a continuity of pertinent symptoms after service are 
not credible in light of the overall record.  The Veteran's 
current assertions are simply inconsistent with what he reported 
in Reports of Medical History in July 1979, September 1982, July 
1983, September 1984, and April 1987.  In these reports, he 
specifically denied recurrent back pain.  Moreover, various 
medical records throughout the 1980s fail to reflect any 
complaints or findings attributed to a back disability.  

The earliest evidence of a back disability appears to be the 
undated treatment report in which the Veteran injured his back at 
age 33.  This would be approximately 1989 (or ten years after the 
Veteran was discharged from service).

The lack of any post-service medical records until ten years 
after service is probative to the issue of chronic disability.  
The United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service and 
post-service medical treatment may be considered as part of the 
analysis of a service connection claim.  See generally Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

The Board finds that in the absence of any competent medical 
evidence of a back disability in service of for approximately a 
decade after service, and in the absence of a competent medical 
nexus linking a current disability to an incident of service, the 
preponderance of the evidence weighs against the claim.  

As the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim for 
service connection for a low back disability must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


